 Case 1:19-cr-00061-IMK-MJA Document 1 Filed 10/01/19 Page 1 of 1 PageID #: 1

                                                                                                 FILED
                        UNITED STATES DISTRICT COURT FOR THE                                    ocr
                         NORTHERN DISTRICT OF WEST VIRGINIA                                           12019
                                                                                      U.S. DISTRICT COURT-WVND
                                                                                         WHEELING, WV 26003
  UNITED STATES OF AMERICA,

  v.                                                Criminal No.          / ‘Id C~.       Lp)

  ELIJAH JEREMIAH SMITH,                            Violations:           18 U.S.C.   §   111(a)(1)
                                                                          18 U.S.C.       111(b)
                Defendant.



                                           INDICTMENT

       The Grand Jury charges that:

                                            COUNT ONE

                     (Assault of a Correctional Officer Resulting in Bodily Injury)

           On or about September 5, 2019, in Gilmer County, West Virginia, in the Northern District

of West Virginia, the defendant, ELIJAH JEREMIAH SMITH, did knowingly and forcibly

assault, resist, oppose, impede, intimidate, and interfere with B.G., an employee of the United

States Department of Justice, Bureau of Prisons, while B.G. was engaged in the performance of

his official duties as a correctional officer at the Federal Correctional Institution Gilmer, and such

acts did involve physical contact with B.G. by the defendant, ELIJAH JEREMIAH SMITH, and

inflicting bodily injury upon B.G.; in violation of Title 18, United States Code, Sections 111(a)(1)

and (b).

                                                       A true bill,

                                                         Is!______________________
                                                        Grand Jury Foreperson
 /5!
• WILLIAM J. POWELL
  UNITED STATES ATTORNEY

Brandon S. Flower
Assistant United States Attorney
